Citation Nr: 0516875	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  99-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension with angina, currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Atlanta, Georgia.  That rating decision 
denied entitlement to an increased disability rating for 
hypertension and angina and to a total disability rating for 
compensation purposes due to individual unemployability.  

In December 2000, the Board remanded the case for additional 
development.  Subsequently, a July 2003 rating action 
continued the prior denials.

In a June 2004 decision, the Board, in pertinent part, 
remanded the two issues on appeal for additional development.  
Subsequently, a February 2005 rating action continued the 
prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran has a normal ejection fraction, with no heart 
abnormalities on echocardiogram; his activity level is 7.3 
METs capacity without resultant dyspnea, angina, dizziness or 
syncope; and no episodes of congestive heart failure have 
been shown.

3.  The veteran holds a GED and last worked as a security 
supervisor in 1993; his only service connected disability is 
hypertension with angina, rated as 30 percent disabling; this 
disability is not of such severity as to preclude him from 
securing or following a substantially gainful occupation 
consistent with his education and occupational experience.

4.  The appellant's disability picture does not present such 
an exceptional or unusual case so as to render impracticable 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hypertension with angina are not met.  38 U.S.C.A. §§  
1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 4.104, 
Diagnostic Code 7007 (2004). 

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.358, 
4.1, 4.3, 4.15, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2003 and July 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statements of 
the case (SOCs) issued in June 1999 and July 1999, and the 
supplemental statements of the case (SSOCs) issued in July 
2003 and February 2005, the veteran was provided with 
specific information as to why his claims for an increased 
evaluation for hypertension and for a total rating based on 
individual unemployability were being denied, and of the 
evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were first adjudicated in 1998.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notices 
provided to the veteran in 2003 and 2004 were not given prior 
to the first adjudication of the claims, the content of the 
notices fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an additional SSOCs 
were provided to the veteran in July 2003 and February 2005.  

The veteran was provided with VA examinations in June 1998 
and September 2004, and VA and private treatment records have 
been obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Hypertension with Angina

The Board granted service connection for hypertension in a 
February 1990 decision.  A March 1990 rating decision 
assigned a 10 percent evaluation from March 1986.  A February 
1997 rating decision increased the evaluation to 30 percent 
for chronic hypertension with chronic angina, from November 
1996.  The veteran filed his claim for an increased 
evaluation in February 1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

Hypertensive heart disease is evaluated pursuant to the 
criteria found in Diagnostic Code 7007 of the Schedule.  38 
C.F.R. § 4.104.  Under those criteria, a rating of 100 
percent is warranted where the evidence shows chronic 
congestive heart failure, or; a workload of 3 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction less than 
30 percent.

A rating of 60 percent is warranted where the evidence shows 
more than one episode of acute, congestive heart failure in 
the past year, or; a workload greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

The current 30 percent rating is warranted where the evidence 
shows that a workload of 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 
4.104.

On VA examination in June 1998, electrocardiogram (EKG) noted 
normal sinus rhythm with a rate of 64 with nonspecific T 
changes in inferior leads.  X-ray showed no heart 
enlargement.

The veteran was seen with complaints of shortness of breath 
in March 2002.  Cardiovascular examination was negative for 
chest pain, angina, palpitations, dyspnea on exertion, 
paroxysmal nocturnal dyspnea, orthopnea, murmur, or 
claudication.  EKG showed sinus rhythm, rate of 84 beats per 
minute, with no acute changes.  

At a VA annual check-up in July 2003, the examiner noted the 
veteran had complaints of occasional chest pain and 
dizziness, but no evidence of congestive heart failure or 
coronary artery disease.  Blood pressure was noted as 110/70.  
The impression was stable hypertension.

A VA examination was conducted in September 2004.  The 
veteran reported occasional chest pain, not related to 
exertion.  The pain was localized to the left side of the 
chest and was transient.  He reported that he walked 
regularly for 20-30 minutes at a brisk pace without 
difficulty.  The veteran denied dyspnea.  On examination, his 
blood pressure was 128/75, and cardiovascular examination was 
normal.  EKG showed sinus rhythm within normal limits, and no 
left ventricular hypertrophy was present.  Echocardiogram was 
within normal limits, with normal ejection fraction.  Stress 
test noted the veteran exercised for six minutes and seven 
seconds achieving a maximum heart rate of 160 beats per 
minute, which was 90 percent of the age-predicted maximal 
heart rate.  Maximal blood pressure attained was 180/86, and 
maximum workload attained was 7.3 METS.  Exercise was 
terminated due to the veteran's fatigue.  No arrhythmias were 
noted, and the veteran did not have any chest pain or 
dyspnea.  There were no EKG changes suggestive of exercise 
induced myocardial ischemia.  

The Board finds that the criteria for a rating greater than 
30 percent are not met.  The evidence shows that the veteran 
has no left ventricular dysfunction, and no dyspnea, angina, 
dizziness or syncope was noted on stress test; fatigue was 
present but at a workload of 7.3, far above the three to five 
METS necessary for a 60 percent evaluation.  The September 
2004 VA examination noted that the veteran walked regularly 
for 20-30 minutes at a brisk pace without difficulty.  The 
evidence does not show any episodes of acute congestive heart 
failure in the past year.  The EKGs have been normal, and he 
had a normal left ventricle on echocardiogram.  

Therefore, the Board finds that a rating greater than 30 
percent is not warranted.  The preponderance of the evidence 
is against the veteran's claim, and an increased rating is 
denied.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 
4.104, Diagnostic Code 7007.

Total Rating Based on Individual Unemployability

The veteran contends that his service-connected disability 
precludes him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience. 

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him/her from 
securing and maintaining substantially gainful employment, 
provided that:  if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2004).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2004).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(2004).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2004).  See also Van Hoose v. Brown, 4 Vet.  
App. 361, 363 (1993) (the sole question of whether a claimant  
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The appellant's service connected hypertension with angina, 
rated as 30 percent disabling, is his only service connected 
disability.  Thus, he fails to meet the percentage  
requirements of 4.16(a).  

Nonetheless, the appellant has asserted that his service- 
connected disability renders him incapable of obtaining and 
retaining substantially gainful employment.  A January 2004 
VA physical examination noted the veteran complained of 
lumbago, but had no other complaints and was doing well.  The 
Board does not dispute the fact that his hypertension with 
angina may well prevent him  from engaging in work requiring 
excessive exertion.  However, the evidence does not 
demonstrate that his service-connected disability prevents 
him from performing any other type of physically strenuous 
work.  Even assuming, arguendo, that he is incapable of 
performing any form of physically strenuous work, the Board 
notes that the veteran holds a GED, and last worked as a 
security supervisor in 1993.  On the veteran's application 
for individual unemployability benefits, he noted that he was 
unable to work due to hypertension, shortness of breath, 
chest pain, back pain, left leg pain and numbness, and 
blurred vision.  There is no evidence of record that his 
service-connected hypertension with angina, when considered 
alone, precludes him performing supervisory work.  In fact, 
the most recent VA examination noted that he walked regularly 
for 20-30 minutes at a brisk pace without difficulty, and no 
dyspnea, angina, dizziness or syncope was noted on stress 
test. 

Finally, the Board does not find that the appellant's 
symptomatology associated with his service connected 
disability presents such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this respect, 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical  application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for his 
service connected disability and the evidence does not  show 
that his service-connected disability is responsible  for any 
marked interference with employment.  As such, the Board 
finds no basis for further action on this question. VA O.G.C. 
Prec. 6-96 (1996).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


